Exhibit 10.1

 

AMENDMENT NO. 1 TO DEBENTURE

This Amendment No. 1 to Debenture (this “Amendment”) dated this 28th day of May,
2020, by and among Bespoke Extracts, Inc., a Nevada corporation (the “Company”)
and The Vantage Group Ltd., a Delaware corporation (the “Holder”).

WHEREAS, the Holder is the holder of an outstanding original issue discount
convertible debenture of the Company, dated December 24, 2019 (the “Debenture”);

WHEREAS, the Company and the Holder desire to amend the Debenture as more
particularly set forth below;

WHEREFORE, the parties do hereby agree as follows:

1.       The Maturity Date of the Debenture is hereby amended to be August 31,
2020. For the avoidance of doubt, no default will be deemed to have occurred,
and no default interest will be deemed to have accrued or be owed, since the
original issuance of the Debenture to the date of this Amendment.

2.       Except as modified herein, the terms of the Debenture shall remain in
full force and effect.

3.       This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment. A signature delivered by facsimile
or email shall constitute an original.

[Signature Page Follows]





 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



BESPOKE EXTRACTS, INC.                   By: /s/ Danil Pollack         Name:
Danil Pollack         Title: Chief Executive Officer                     THE
VANTAGE GROUP LTD.                     By: /s/ Lyle Hauser         Name: Lyle
Hauser         Title: Chief Executive Officer                            



 



 





 

 

 

 

 